      Case 3:18-cr-04224-CAB Document 125 Filed 08/19/21 PageID.518 Page 1 of 7



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                          Case No.: 18cr4224; 21cv937-CAB
12                                     Plaintiff,
                                                        ORDER DENYING MOTION TO
13   v.                                                 VACATE, SET ASIDE, OR
                                                        CORRECT SENTENCE UNDER 28
14   TREVON ANTONE LUCAS,
                                                        U.S.C. § 2255
15                                   Defendant.
16
17         This matter is before the Court on Petitioner/Defendant Trevon Antone Lucas’s
18   motion to vacate, set aside, or correct sentence under 28 U.S.C. §2255. [Doc. No. 119.]
19   The government has filed an opposition to the motion [Doc. No. 123], and the deadline for
20   Petitioner’s reply has passed. Upon review of the motion and opposition, the Court deems
21   it suitable for submission without oral argument. As explained below, the motion is
22   DENIED.
23         I.    Background
24         Trevon Antone Lucas was charged by Indictment with (1) distribution of fentanyl,
25   resulting in the death of C.A.S., in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C), and
26   (2) conspiracy to distribute hydrocodone, in violation of 21 U.S.C. § 841(a)(1) and
27
28

                                                    1
                                                                            18cr4224; 21cv937-CAB
         Case 3:18-cr-04224-CAB Document 125 Filed 08/19/21 PageID.519 Page 2 of 7



 1   (b)(1)(C) and 846. [Doc. No. 1.] 1 Lucas entered into a plea agreement pursuant to which
 2   he agreed to plead guilty to the first charge, and the government agreed to dismiss the
 3   remaining charges. [Doc. No. 79.] The plea agreement specified that the crime to which
 4   Lucas was pleading guilty carried a maximum penalty of life in prison and a mandatory
 5   minimum penalty of 20 years. [Id. at 4.] Defendant also represented that he had had a
 6   “full opportunity to discuss all the facts and circumstances of this case with defense counsel
 7   and ha[d] a clear understanding of the charges and the consequences of this plea” [Id. at
 8   5], and that he was satisfied with his counsel’s representation [Id. at 13].
 9            On April 23, 2019, Lucas pled guilty before Magistrate Judge Barbara Major.
10   During that hearing, Judge Major explained the above maximum and mandatory minimum
11   sentences for the crime to which he was pleading guilty, and Lucas stated that he
12   understood. [Doc. No. 124 at 7-8.] Lucas told Judge Major that he had had enough time
13   with his counsel to discuss the plea agreement before signing it, that his counsel had
14   explained each and every term and condition and answered all of his questions, and that he
15   was satisfied with the representation he had received from his lawyer. [Id. at 11.]
16            Lucas was then sentenced by this Court on October 16, 2019. The pre-sentence
17   report recommended a sentence of 240 months with 20 years of supervised release. [Doc.
18   No. 104 at 13, 22.] The government requested a sentence of 240 months with 5 years of
19   supervised release. [Doc. No. 106 at 9.] Lucas’s counsel, Keith Rutman, recommended a
20   sentence of 160 months with 5 years of supervised release in his sentencing summary chart
21   [Doc. No. 112 at 1], and 180 months at the sentencing hearing [Doc. No. 121 at 5]. The
22   Court sentenced Lucas to 180 months with 5 years of supervised release. [Doc. Nos. 113,
23   114.]
24
25
26
27
28   1
         All citations to the record are to docket numbers from Case Number 18-cr-4224-CAB.

                                                        2
                                                                                       18cr4224; 21cv937-CAB
      Case 3:18-cr-04224-CAB Document 125 Filed 08/19/21 PageID.520 Page 3 of 7



 1         II.    Legal Standard
 2         Defendant's motion to vacate his sentence arises under 28 U.S.C. § 2255, which
 3   provides:
 4         A prisoner in custody under sentence of a court established by Act of Congress
           claiming the right to be released upon the ground that the sentence was
 5
           imposed in violation of the Constitution or laws of the United States, or that
 6         the court was without jurisdiction to impose such sentence, or that the
           sentence was in excess of the maximum authorized by law, or is otherwise
 7
           subject to collateral attack, may move the court which imposed the sentence
 8         to vacate, set aside or correct the sentence.
 9
     28 U.S.C. § 2255(a). Thus, “[u]nder 28 U.S.C. § 2255, a federal court may vacate, set
10
     aside, or correct a federal prisoner’s sentence if the sentence was imposed in violation of
11
     the Constitution or laws of the United States.” United States v. Withers, 638 F.3d 1055,
12
     1062 (9th Cir. 2011).
13
           III.   Discussion
14
           In his motion, Lucas contends that he would not have entered into his plea agreement
15
     if not for ineffective assistance from his counsel. “A guilty plea is not knowingly and
16
     voluntarily made if it was the result of ineffective assistance of counsel under ‘the two-part
17
     Strickland v. Washington test.” United States v. Silveira, 997 F.3d 911, 913 (9th Cir. 2021)
18
     (quoting Hill v. Lockhart, 474 U.S. 52, 56–58 (1985)). Under Strickland v. Washington,
19
     “a defendant must show that counsel’s performance was deficient and that the deficient
20
     performance prejudiced the defense.” Strickland v. Washington, 466 U.S. 668, 687 (1984).
21
     Applied to a guilty plea, a defendant must “show (1) that his counsel’s advice to plead
22
     guilty was not within the range of competence demanded of attorneys in criminal cases;
23
     and (2) that there is a reasonable probability that, but for counsel’s errors, he would not
24
     have pleaded guilty and would have insisted on going to trial.” Silveira, 997 F.3d at 913-
25
     14 (internal citations and quotation marks omitted).
26
           “The proper measure of attorney performance remains simply reasonableness under
27
     prevailing professional norms,” and “the performance inquiry must be whether counsel’s
28

                                                   3
                                                                                18cr4224; 21cv937-CAB
      Case 3:18-cr-04224-CAB Document 125 Filed 08/19/21 PageID.521 Page 4 of 7



 1   assistance was reasonable considering all the circumstances.” Id. at 688. Judicial scrutiny
 2   of defense counsel’s performance must be “highly deferential,” and a court “must indulge
 3   a strong presumption that counsel’s conduct falls within the wide range of reasonable
 4   professional assistance. . . .” Id. at 689.
 5          Moreover, “[a]n error by counsel, even if professionally unreasonable, does not
 6   warrant setting aside the judgment of a criminal proceeding if the error had no effect on
 7   the judgment.” Id. at 691. “The defendant must show that there is a reasonable probability
 8   that, but for counsel’s unprofessional errors, the result of the proceeding would have been
 9   different. A reasonable probability is a probability sufficient to undermine confidence in
10   the outcome.” Id. at 694. Thus,
11          “Surmounting Strickland’s high bar is never an easy task,” Padilla v.
            Kentucky, 559 U.S. 356, 371 (2010), and the strong societal interest in finality
12
            has “special force with respect to convictions based on guilty pleas.” United
13          States v. Timmreck, 441 U.S. 780, 784 (1979). Courts should not upset a plea
            solely because of post hoc assertions from a defendant about how he would
14
            have pleaded but for his attorney’s deficiencies. Judges should instead look
15          to contemporaneous evidence to substantiate a defendant’s expressed
            preferences.
16
17   Lee v. United States, 137 S. Ct. 1958, 1967 (2017).
18          Here, Lucas argues that his former counsel was ineffective for four reasons: (1)
19   failure to file a motion to suppress evidence collected from Lucas’s cell phone; (2) counsel
20   had a conflict of interest because he also represented Lucas’s mother in separate criminal
21   proceedings; (3) counsel did not properly advise him in connection with his plea
22   agreement; and (4) failure to argue mitigating factors at sentencing.
23                 A.     Motion to Suppress
24          Lucas argues that his counsel was ineffective because he did not move to suppress
25   evidence collected from Lucas’s personal mobile phone. [Doc. No. 119 at 4.] Lucas
26   contends the police forced him to unlock his phone with his thumb in violation of his Fourth
27   and Fifth Amendment rights and that the evidence should have been suppressed. [Id.] The
28   law concerning the constitutionality of compelled use of biometric information to unlock

                                                   4
                                                                               18cr4224; 21cv937-CAB
      Case 3:18-cr-04224-CAB Document 125 Filed 08/19/21 PageID.522 Page 5 of 7



 1   mobile phones, however, is far from settled today, and was even more unsettled at the time
 2   Lucas was arrested. See In re Search Warrant No. 5165, 470 F. Supp. 3d 715, 720, 725-
 3   26 (E.D. Ky. 2020) (noting that the question of “what, if anything, is required of the United
 4   States under the Fourth Amendment to compel any individual, whether a target or
 5   bystander, to provide biometrics incident to the execution of a search warrant for electronic
 6   devices . . . is emerging and entirely unsettled,” and that “[f]ew courts—none of them
 7   federal appellate courts—have addressed” [whether] “the Fifth Amendment’s privilege
 8   against self-incrimination applies to compulsory biometric authentication.”). In light of
 9   the lack of clarity in the law, combined with the other evidence against Lucas, Lucas’
10   counsel’s decision not to file a motion to suppress evidence taken from Lucas’s mobile
11   phone was not unreasonable. See United States v. Glover, 872 F.3d 625, 633 (D.C. Cir.
12   2017) (holding that the inquiry for deficient performance of counsel “looks at performance
13   ‘as of the time of counsel’s conduct’ and accordingly does not require counsel to propound
14   vanguard arguments to meet the bare minimum required by the Sixth Amendment.”) (citing
15   Maryland v. Kulbicki, 477 U.S. 1, 5 (2015)).
16         Moreover, even if the decision not to file a motion to suppress was unreasonable, it
17   is highly unlikely that even a successful suppression motion would have resulted in a
18   different outcome here because that evidence was not necessary to the government’s case
19   against Lucas. The other evidence against Lucas included evidence from the victim’s
20   mobile phone and the fact that when agents used the victim’s phone to arrange to purchase
21   drugs from the same person that sold the victim the drugs that resulted in his death, Lucas
22   showed up in response to these messages. In light of the weight of the evidence against
23   Lucas, the suppression of evidence from his mobile phone would not have made the
24   government more willing to offer a more favorable plea agreement to Lucas. Nor is it
25   plausible that Lucas would have decided to proceed to trial if the evidence from his mobile
26   phone had been suppressed. Cf. Silveira, 997 F.3d at 916 (affirming district court’s denial
27   of § 2255 motion and agreeing with district court’s finding that “[i]t simply is not plausible
28

                                                    5
                                                                                18cr4224; 21cv937-CAB
      Case 3:18-cr-04224-CAB Document 125 Filed 08/19/21 PageID.523 Page 6 of 7



 1   that facing these consequences, and considering the strength of the Government’s case,
 2   Silveira would have decided to proceed to trial.”)
 3                B.    Conflict of Interest
 4         Lucas next argues that his counsel was ineffective because he also represented
 5   Lucas’s mother in a separate criminal matter. Lucas does not identify when or where his
 6   counsel was also representing Lucas’s mother, or why that representation precluded him
 7   from effectively representing Lucas. Regardless, even assuming the truth of Lucas’s
 8   assertion that his counsel also represented his mother at the same time, there is no ground
 9   to find a conflict of interest or that counsel’s failure to recuse resulted in ineffective
10   assistance of counsel.
11                C.    Advice in Connection with Plea Agreement
12         Lucas also argues that his counsel did not advise him properly in connection with
13   his plea agreement and repeatedly advised him that he would not be sentenced to more than
14   twelve years in prison. The record, however, directly contradicts these assertions. The
15   plea agreement Lucas signed explicitly stated that he was subject to a 20-year mandatory
16   minimum sentence and that “[a]ny estimate of the probable sentence by defense counsel is
17   not a promise and is not binding on the Court.” [Doc. No. 79 at 4, 7 (emphasis in
18   original).] At his change of plea hearing, Lucas said he had discussed the sentencing
19   guidelines, had read his plea agreement, had discussed it with his counsel, and that his
20   counsel had explained every term and answered all of his questions. [Doc. No. 124 at 7-8,
21   11.] In light of the record, Lucas’s claim that his counsel did not properly advise him in
22   connection with his plea agreement is not plausible.
23                D.    Mitigating Factors at Sentencing
24         Finally, Lucas argues that his counsel was ineffective because he failed to argue
25   mitigating factors to the court at sentencing. The mitigating factors Lucas claims were
26   relevant include that he was a first-time offender, that he was going to college and
27   volunteering as a basketball coach, that he became addicted to drugs after surgery on his
28   hand, and that his brother died shortly before he was arrested. [Doc. No. 119 at 9.] All of

                                                  6
                                                                             18cr4224; 21cv937-CAB
      Case 3:18-cr-04224-CAB Document 125 Filed 08/19/21 PageID.524 Page 7 of 7



 1   this information, however, had already been presented to the Court in one form or another,
 2   and the Court actually took these mitigating factors into consideration when sentencing
 3   Lucas. Accordingly, it was not unreasonable for counsel not to repeat these factors orally
 4   at the sentencing hearing, and Lucas’s sentence would not have been different if his counsel
 5   had done so.
 6         IV.      Conclusion
 7         In light of the foregoing, the Court finds that the allegations in Lucas’s motion,
 8   “when viewed against the record, do not give rise to a claim for relief or are ‘palpably
 9   incredible or patently frivolous.” Withers, 638 F.3d at 1063. Accordingly, the motion to
10   vacate, set aside, or correct sentence under 28 U.S.C. §2255 [Doc. No. 119] is DENIED.
11   Moreover, because the Court does not believe that reasonable jurists would find the Court’s
12   assessment of the constitutional claims debatable or wrong it DECLINES to issue a
13   Certificate of Appealability. See Slack v. McDaniel, 529 U.S. 473, 484 (2000); 28 U.S.C.
14   § 2253(c).
15         It is SO ORDERED.
16   Dated: August 19, 2021
17
18
19
20
21
22
23
24
25
26
27
28

                                                  7
                                                                              18cr4224; 21cv937-CAB
